--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SHARE PURCHASE AGREEMENT


THIS AGREEMENT made as of the 27th day of September, 2010.


BETWEEN:
Albus Holdings S.A.
of Panama City, Panama
(hereinafter called the “Purchaser”)
OF THE FIRST PART
-and-
 
Gryphon Resources, Inc.
of the State of Nevada
(hereinafter called the “Vendor”)
OF THE SECOND PART


THIS AGREEMENT WITNESSETH that in consideration of the covenants, agreements,
warranties and payments herein set forth and provided for, the parties hereto
respectively covenant and agree as follows:


SECTION 1


Interpretation
1.1
Definitions



In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:


(a)           “Agreement” means this Agreement to, inter alia, purchase and sell
99% of the issued and outstanding capital stock of, APM Madencilik Sanayi Ve
Ticaret Limited Sirketi a Turkish corporation (hereinafter called “APM”), that
is an operating subsidiary of the Vendor (hereinafter called the “Corporation”);


(b)           “Closing Date” means the date of this Agreement;


(c)           “Valuation Date” means September 27th, 2010;


(d)           “Common Shares” means all the issued and outstanding shares
without par value in the capital of the Corporation;


(e)           “Purchased Shares” means 99% of the issued and outstanding Common
Shares of the Corporation, which is represented by the Vendor to be 99 (ninety
nine) shares;


(f)           “Time of Closing” means the time on the Closing Date when the
closing of the purchase and sale herein provided for shall be completed.
 
 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM

 


 
- 1 -

--------------------------------------------------------------------------------

 
 
 
1.3           Extended Meaning


In this Agreement, words importing the singular number include the plural and
vice-versa and words importing the masculine gender include the feminine and
neuter genders.


1.4
Entire Agreement



This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof, except as specifically set forth herein. No supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the party to be bound thereby.


SECTION 2


Representations, Warranties and Covenants of the Vendor


2.1
Representations, Warranties and Covenants



To induce the Purchaser to enter into this Agreement, the Vendor represents,
warrants and covenants to and in favor of the Purchaser now and as at the
Closing Date as provided in this Section 2 in respect of the Corporation.


2.2
Purchased Shares



The Vendor beneficially owns the Purchased Shares and at the Time of Closing
such shares shall be free of all mortgages, charges, liens and other
encumbrances (“Liens”) and no person, firm or corporation has or shall have any
agreement or option or right capable of becoming an agreement for the purchase
from the Vendor of any of the Purchased Shares except as provided herein, and
the Vendor is and will be entitled to sell and assign the Purchased Shares as
provided in this Agreement.


2.3           Representations and Warranties True on Closing Date


All representations and warranties contained in this Section 2 shall be true on
and as of the Closing Date with the same effect as if made on and as of such
date except due to changes in circumstances between the date hereof and the Time
of Closing of which the Vendor shall have advised the Purchaser in writing at or
before the Time of Closing.


 
 
 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM



 
- 2 -

--------------------------------------------------------------------------------

 
 
 
2.4           Forgiveness of Intercompany Debt Between Vendor and APM
 
The Vendor warrantees herein to the Purchaser that an intercompany balance owing
from APM to the Vendor in the amount of US$15,338.14 will be forgiven by the
Vendor on Closing Date and removed for the books of the Vendor and that the
Purchaser will in noway be responsible for payment of this amount to the Vendor.


2.4           Representations, Warranties and Covenants Surviving Closing Date


The representations, warranties and covenants of the Vendor contained in this
Section 2 shall survive the Closing Date.


SECTION 3


Purchaser’s Representations, Warranties and Covenants


3.1
Representations, Warranties and Covenants



To induce the Purchaser to enter into this Agreement, the Purchaser represents,
warrants and covenants to and in favor of the Purchaser now and as at the
Closing Date as provided in this Section 3.


3.2           Execution and Delivery of Agreement; Enforceability


The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated hereby (a) do not constitute a
breach or a default under the terms of any agreement, license or other
instrument or document to which the Purchaser is a party or by which he is
bound, (b) will not violate any judgment, decree, order, writ, law, rule,
statute, or regulation applicable to Purchaser or his properties and (c) will
not result in the creation of any Lien on or with respect to the Purchased
Shares.  This Agreement has been duly and validly authorized by all necessary
action of the Purchaser and is legally binding upon the Purchaser in accordance
with its terms.










 

 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM



 
- 3 -

--------------------------------------------------------------------------------

 
 
 
3.3           Valuation Date for Balance Sheet


The Vendor and the Purchaser each agree that September 27th, 2010 will be
accepted as the effective cut-off date (the ‘Valuation Date’) for the valuation
on which this transaction is based. The Vendor also warrants and covenants that
the financial status of APM is fairly and truly represented at Valuation Date by
the balance sheet attached as Schedule One to this Agreement. The Purchaser
warrants and covenants that it has reviewed this balance sheet and acknowledges
that the financial status of APM is fairly and truly represented at Valuation
Date by the balance sheet attached to this Agreement. The Purchaser also
warrants and covenants that it acknowledges that by executing this Agreement it
has fully acquired from the Vendor all assets and liabilities of APM and has
acquired all benefits and responsibilities related to such. The Vendor also
warrants and covenants that it acknowledges that by executing this Agreement the
Vendor has sold and divested itself of all assets and liabilities of APM and
that the Vendor has no claim on the current or future assets of APM including
any mineral exploration claim rights held by APM.


3.4           Documents and Information


Until immediately after the Time of Closing, all documents and information
received by the Purchaser from the Vendor and the Corporation, and their
respective auditors and solicitors, shall be treated by the Purchaser as
confidential information and will not be disclosed to others by the Purchaser,
except to its solicitors, auditors and bankers or as required by applicable law.


3.5           Consents and Approvals.
 
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and the performance by Purchaser of this
Agreement, in accordance with its terms and conditions will not require the
approval or consent of any governmentalor regulatory body or the approval or
consent of any other person or entity.


3.6           Further Representation and Warranty by Purchaser


Purchaser has been an officer and director of the Corporation, and on that basis
acknowledges that he has evaluated the business operations and prospects of the
Corporation without reliance on Vendor.  Purchaser hereby waives the opportunity
to review the Corporation’s books and records or any other information that may
otherwise assist him in evaluating the within transaction and he is not relying
upon Vendor or any other person for (i) knowledge or information about any other
matters relating to the operation of the business conducted by the Corporation,
(ii) any representations or warranties of Vendor (other than those specifically
set forth in this Agreement), (iii) the future prospects of the Corporation or
(iv) the value of the Purchased Shares being conveyed by Vendor.
 
 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM



 
- 4 -

--------------------------------------------------------------------------------

 
 
 
3.7           Representations and Warranties True on Closing Date


All representations and warranties contained in this Section 3 shall be true on
and as of the Closing Date with the same effect as if made on and as of such
date except due to changes in circumstances between the date hereof and the Time
of Closing of which the Purchaser shall have advised the Vendor in writing at or
before the Time of Closing.


3.8           Representations, Warranties and Covenants Surviving Closing Date


The representations, warranties and covenants of the Purchaser contained in this
Section 3 shall survive the Closing Date.
 
SECTION 4


Purchase of Shares


4.1           Purchase Price for Purchased Shares


Based upon the representations, warranties, undertakings and covenants set forth
in Sections 2 and 3, the Purchaser shall purchase, and the Vendor shall sell to
the Purchaser, the Purchased Shares in return for the Purchaser assuming all
liabilities of APM, which total US$97,920.04 as shown in Schedule One, such
amount excluding the intercompany debt balance between the Vendor and APM, and
other good and valuable consideration representing the Corporation’s fair market
value.


4.2           Release Regarding Outstanding Amount


The Purchaser hereby acknowledges and agrees that the Outstanding Amount
represents all sums due, payable or owing to the Purchaser by the Vendor up to
the date of this Agreement, and upon delivery of the Purchased Shares by the
Vendor in accordance with the provisions of this Agreement, the Outstanding
Amount will be fully satisfied and extinguished, and the Purchaser will remise,
release and forever discharge the Vendor and its respective directors, officers,
employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Outstanding Amount.








 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM



 
- 5 -

--------------------------------------------------------------------------------

 
 
 
4.2              Delivery of Shares


Subject to the fulfillment of all the terms and conditions hereof (unless waived
as herein provided), within 90 days of the Time of Closing, the Vendor shall
cooperate with the Purchaser to have caused the Purchased Shares, which are
acknowledged herein by the Purchaser to presently be in his possession, to be
registered in the name of the Purchaser or as otherwise directed and instructed
by the Purchaser, and/or will cause the transfer of such shares to be duly and
regularly recorded on the books of the Corporation in the name of the Purchaser
and/or cause a new certificate issued in the Purchaser’s name to be delivered
within such 90 days of Closing.
 
SECTION 5


Indemnification


5.1           Indemnity by Vendor.


Vendor agrees to indemnify and hold harmless the Purchaser and his affiliates
(collectively, the “Purchaser Indemnified Parties”), from and against, and to
reimburse the Purchaser Indemnified Parties with respect to, any and all loss,
damage, liability, claims, cost and expense, including reasonable attorneys’ and
accountants’ fees, (each, a “Loss”, or collectively, “Losses”) incurred by the
Purchaser Indemnified Parties by reason of or arising out of or in connection
with (i) the breach of any representation or warranty contained in Section 2
hereof or (ii) the failure of the Vendor to perform any agreement required by
this Agreement to be performed by it.  The Purchaser agrees to give prompt
written notice to Vendor of the allegation by any third party of the existence
of any liability, obligation, contract, other commitment or state of facts
referred to in this Section 5.1.  Vendor shall be entitled to control the
contest, defense, settlement or compromise of any such claim (including
engagement of counsel in connection therewith), at its own cost and expense,
including the cost and expense of reasonable attorneys’ fees in connection with
such contest, defense, settlement or compromise, and the Purchaser shall have
the right to participate in the contest, defense, settlement or compromise of
any such claim at its own cost and expense, including the cost and expense of
attorneys’ fees in connection with such participation.  Notwithstanding the
foregoing, Vendor shall not settle or compromise any such claim without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld, provided, that such consent shall not be required in the event that
the settlement or compromise includes an unconditional and complete release of
the Purchaser Indemnified Parties and does not provide for any ongoing
obligations of the Purchaser.






 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM


 
- 6 -

--------------------------------------------------------------------------------

 

 
5.2           Indemnity by the Purchaser.


The Purchaser agrees to indemnify and hold harmless Vendor and its affiliates,
officers, directors and employees (collectively, the “Vendor Indemnified
Parties”), from and against, and to reimburse the Vendor Indemnified Parties on
demand with respect to, any and all Losses incurred by the Vendor Indemnified
Parties by reason of or arising out of or in connection with (i) the breach of
any representation or warranty contained in Section 3 hereof, (ii) the failure
of the Purchaser to perform any agreement required by this Agreement to be
performed by him, or (iii) any and all monetary and non-monetary obligations and
liabilities of any kind or nature whatsoever accruing after the Time of Closing
in respect of the Corporation.  Vendor agrees to give prompt written notice to
the Purchaser of the allegation by any third party of the existence of any
liability, obligation, contract, other commitment or state of facts referred to
in this Section 5.2.  The Purchaser shall be entitled to control the contest,
defense, settlement or compromise of any such claim (including the engagement of
counsel in connection therewith), at his own cost and expense, including the
cost and expense of reasonable attorneys’ fees in connection with such contest,
defense, settlement or compromise, and Vendor shall have the right to
participate in the contest, defense, settlement or compromise of any such claim
at its own cost and expense, including the cost and expense of reasonable
attorneys’ fees in connection with such participation.  Notwithstanding the
foregoing, the Purchaser shall not settle or compromise any such claim without
the prior written consent of Vendor, which consent shall not be unreasonably
withheld, provided, that such consent shall not be required in the event that
the settlement or compromise includes an unconditional and complete release of
the Vendor Indemnified Parties and does not provide for any ongoing obligations
of Vendor.


5.3           Purchaser’s Knowledge.


The Purchaser hereby agrees that to the extent any representation or warranty of
Vendor made herein is, to the actual knowledge of Purchaser prior to the
Closing, untrue or incorrect, (i) the Purchaser shall have no rights thereunder
by reason of such untruth or inaccuracy and (ii) any such representation or
warranty by Vendor shall be deemed to be amended to the extent necessary to
render it consistent with such knowledge of the Purchaser.








 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM


 
- 7 -

--------------------------------------------------------------------------------

 

SECTION 6


General


6.1           Governing Law


This Agreement shall be construed in accordance with the laws of the State of
Nevada and each of the parties agrees that all actions shall be commenced and
defended in the State of Nevada, without reference to the choice of law
principles thereof. Each party hereby irrevocably submits to the jurisdiction of
the courts of the State of Nevada.  Each party irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court, any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum and the right to object,
with respect to any such suit, action or proceeding brought in any such court,
that such court does not have jurisdiction over such party.  In any such suit,
action or proceeding, each party waives, to the fullest extent it may
effectively do so, personal service of any summons, complaint or other process
and agrees that the service thereof may be made by certified or registered mail,
addressed to such party at its address set forth in Section 6.3.  Each party
agrees that a final non-appealable judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding.


6.2           Counterparts


The Agreement may be executed in several counterparts bearing original or
facsimile signatures, each of which so executed shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument and notwithstanding their date of execution shall be deemed to bear
date as of the date above written.




















 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM


 
- 8 -

--------------------------------------------------------------------------------

 

 
6.3           Notices


Any notice of other instrument required or permitted to be given under the
provisions of this Agreement shall be in writing and may be given via certified
mail, return receipt requested,  postage prepaid or via prepaid overnight
courier, or personally delivering the same addressed in the case of the Vendor
to:


Gryphon Resources, Inc.
Attn: Mr. Alan Muller
Gryphon Resources, Inc.
1313 East Maple Street, Suite 201-462
Spokane, Washington
USA 98225


and in the case of the Purchaser, to:


Albus Holdings S.A.
Mr. Andres M. Sanchez
East 53rd Street, Marbella
Swiss Bank Bldg., 2nd Floor
Panama City
Republic of Panama


Such notices, demands, claims and other communications shall be deemed given
when actually received or (a) in the case of delivery by overnight courier with
guaranteed next day delivery, the next day or the day designated for delivery,
(b) in the case of certified mail, five days after deposit in the mail or (c) in
the case of personal delivery, when actually delivered.


6.4.          Successors and Assigns.
 
This Agreement shall inure to the benefit of and be binding upon the respective
parties hereto and their respective heirs, executors, administrators, successors
and/or assigns, as the case may be.


6.5           Further Assurances.


From and after the Time of Closing, each party shall, at any time and from time
to time, make, execute and deliver, or cause to be made, executed and delivered,
for no additional consideration but at the cost and expense of the requesting
party (excluding any internal costs incurred, such as having any of the
following reviewed by counsel) such assignments, deeds, drafts, checks, stock
certificates, returns, filings and other instruments, agreements, consents and
assurances and take or cause to be taken all such actions as the other party or
its counsel may reasonably request for the effectual consummation and
confirmation of this Agreement and the transactions contemplated hereby.
 
 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM


 
- 9 -

--------------------------------------------------------------------------------

 

6.6           No Third Party Beneficiary.
 
Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person or entity other than the parties
hereto and their respective successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.


IN WITNESS WHEREOF this Agreement has been executed by the parties.
 

  Gryphon Resources, Inc.          
 
Per:
/s/ Alan Muller       Alan Muller, Director, President  


 

         
/s/ Didiana Tapia
   
/s/ Andres Sanchez
 
(Witness signature) 
   
Andres M. Sanchez, President
 
 
   
Albus Holdings S.A.
  Didiana Tapia         (please print witness name)        

 
 
 
 
 
 
 
 
 
 

 






 

 
- 10 -

--------------------------------------------------------------------------------

 

SCHEDULE ONE:


APM Madencilik Ltd.
 Balance Sheet
 As of September 27, 2010



           
Jun 30, 10
 
ASSETS
    0.00  
LIABILITIES & EQUITY
       
Liabilities
       
Current Liabilities
       
Other Current Liabilities
       
2300 · Intercompany loans
    15,338.14  
2660 · loans
    97,920.04  
Total Other Current Liabilities
    113,258.18  
Total Current Liabilities
    113,258.18  
Total Liabilities
    113,258.18  
Equity
       
3000 · Common Shares
    15,919.16  
3500 · Retained Earnings
    -112,600.30  
Net Income
    -16,577.04  
Total Equity
    -113,258.04  
TOTAL LIABILITIES & EQUITY
    0.00  








 
 
 
Initials Albus Holdings S.A.:     /s/ AS


Initials Alan Muller:                  /s/ AM



 
- 11 -

--------------------------------------------------------------------------------

 
